FILED
                                                                        Sep 14 2020, 10:30 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                            Curtis T. Hill, Jr.
Bargersville, Indiana                                      Attorney General of Indiana
                                                           Ellen H. Meilaender
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Alyssa Leigh Shepherd,                                     September 14, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-134
        v.                                                 Appeal from the Fulton Superior
                                                           Court
State of Indiana,                                          The Honorable Gregory Heller,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           25D01-1810-F5-814



Riley, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020                            Page 1 of 28
[1]   Appellant-Defendant, Alyssa Shepherd (Shepherd), appeals following her

      conviction for three counts of reckless homicide, Level 5 felonies, Ind. Code §

      35-42-1-5; reckless driving, a Class A misdemeanor, I.C. § 9-21-8-52(b); and

      criminal recklessness while armed with a deadly weapon, a Level 6 felony, I.C.

      §§ 35-42-2-2(a), -(b)(1)(A).


[2]   We affirm in part, vacate in part, and remand with instructions.


                                                    ISSUES
[3]   Shepherd presents this court with four issues, which we restate as:


              (1) Whether the State proved beyond a reasonable doubt that she
                 acted recklessly;


              (2) Whether the trial court abused its discretion in rejecting her
                 proposed final instruction;


              (3) Whether her convictions for reckless driving and criminal
                 recklessness violate double jeopardy prohibitions; and


              (4) Whether the trial court erred by ordering her driver’s license
                 to be suspended for consecutive periods.


                       FACTS AND PROCEDURAL HISTORY
[4]   On October 30, 2018, at around 7:15 a.m., Shepard failed to stop for a school

      bus that had stopped to pick up children outside a mobile home park on State

      Road 25 outside of Rochester, Indiana, in rural Fulton County. As six-year-old

      twin boys M.I. and X.I. and the twins’ nine-year-old sister A.S. crossed the


      Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020        Page 2 of 28
      southbound lane of S.R. 25 to board the bus, Shepherd, who was driving her

      truck southbound, collided with the children, resulting in their deaths.

      Shepherd also collided with and seriously wounded eleven-year-old M.L., who

      has required twenty-one surgeries to address his injuries.


[5]   October 30, 2018, was a dark but clear and dry morning. Shepherd was not

      intoxicated or distracted by phone use, and she was wearing her glasses that

      corrected her vision to 20/20. Shepherd was taking her younger brother to

      school and had her own two children in her truck. North of the mobile home

      park, S.R. 25 curves and then empties into a straightaway prior to the location

      of the school bus stop. Shepherd passed a sign warning of the curve, and 860

      feet before she reached the bus stop location, she passed a large, yellow,

      reflective ‘Watch for School Bus’ sign. Shepherd was driving approximately 58

      miles per hour, slightly above the 55-miles-per-hour speed limit. Shepherd’s

      truck’s collision recording data showed that she did not decrease her speed and

      only engaged her truck’s brakes between 1.3 and .8 seconds before the collision.

      The driver of the car directly behind Shepherd saw that there was a school bus

      stopped in the road and stopped her own car. The driver of a box truck directly

      behind the school bus had also stopped.


[6]   The school bus stop at issue has been in that location for fifty years, with only

      one other accident having occurred there when a driver was texting and rear-

      ended the bus. The school bus was a full-sized bus which was painted yellow

      and was equipped with yellow flashing lights, red flashing lights, a roof-

      mounted strobe, wig-wagging headlights, and an illuminated stop arm shaped

      Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020      Page 3 of 28
      like a stop sign. The bus’s warning signs and signals were all operational and

      engaged at the time of the collision. As she approached the stopped school bus,

      Shepherd saw the lights ahead and asked her brother what he thought it was.

      He was unsure. Shepherd decided she was going to go around the large vehicle

      with its flashing red lights. While still in her car after the collision, Shepherd

      called a friend and stated that she thought the vehicle was “an oversized load or

      trailer and was waiting to get closer to the vehicle to determine what they were

      doing[.]” (Transcript Vol. IV, p. 67).


[7]   On October 30, 2018, the State filed an Information, charging Shepherd with,

      after several amendments, three counts of Level 5 felony reckless homicide, one

      count of Class A misdemeanor reckless driving, and one count of Level 6 felony

      criminal recklessness with a deadly weapon.


[8]   On October 15, 2019, the trial court convened Shepherd’s four-day jury trial.

      Shepherd testified that, as she came around the curve,


              I saw a vehicle. It was a very large vehicle. I couldn’t tell what it
              was. Being a Fulton County resident, I assumed it was an
              oversized load. I see lots of tractors. I see lots of, like modular
              homes being transported.


              ****


              Counsel: And you say it’s in the other lane, you mean the
              northbound lane going north?




      Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020       Page 4 of 28
              Shepherd: Correct. [] So I couldn’t tell what it was, but I knew it
              wasn’t in my lane, and so I, like, out loud spoke, like, what is
              that? I didn’t know what it was.


      (Tr. Vol. IV, p. 14-15). On cross-examination, Shepherd acknowledged that, on

      the day of the collision, she knew that school buses were large vehicles

      equipped with red and yellow blinking lights, reflective signage demarcating

      them as school buses, and stop arms shaped like stop signs with red blinking

      lights. Shepherd also acknowledged that she knew that a ‘Watch for School

      Bus’ sign required a driver to be aware that a school bus could be in the area

      and that drivers are required to stop for a stopped school bus. The driver of the

      car directly behind Shepherd testified that before she exited the curve on S.R.

      25, she saw that there was a yellow and black school bus with its red “stoplight

      on the side” extended and with red lights on its top in the road. (Tr. Vol. II, p.

      225). A reconstruction video made with the same type of truck driven by

      Shepherd, driven in the dark and traveling at the same speed as Shepherd, was

      admitted into evidence. The reconstruction showed the visibility of the school

      bus with its stop arm extended and that the ‘Watch for School Bus’ sign was

      visible approximately twelve seconds before reaching the site of the collision.

      The driver of the school bus involved in the collision testified that he had been

      driving the route for approximately five months and had never had anyone

      disregard the school bus’s stop signal in the morning.


[9]   During the final instruction conference, Shepherd proposed to instruct the jury

      that evidence of inadvertence, lack of attention, forgetfulness, thoughtfulness, or


      Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020      Page 5 of 28
       an error of judgment of the driver of a vehicle may not support a charge of

       reckless homicide. The trial court declined to give the instruction. After

       deliberating for approximately three and one-half hours, the jury found

       Shepherd guilty as charged.


[10]   On December 18, 2019, the trial court held Shepherd’s sentencing hearing. The

       trial court sentenced Shepherd to three years for each of her reckless homicide

       convictions, to be served consecutively. The trial court ordered Shepherd to

       serve one year with the Department of Correction, one year with community

       corrections on home detention, and one year on probation. The trial court also

       sentenced Shepherd to one year each for her reckless driving and criminal

       recklessness convictions, to be served concurrently to each other but

       consecutively to Shepherd’s other sentences, for an aggregate sentence of ten

       years. The trial court also suspended Shepherd’s driver’s license.


[11]   Shepherd now appeals. Additional facts will be provided as necessary.


                                DISCUSSION AND DECISION
                                          I. Sufficiency of the Evidence

                                              A. Standard of Review

[12]   Shepherd argues that the State failed to prove beyond a reasonable doubt that

       she acted recklessly, as required to sustain her convictions for reckless homicide




       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020     Page 6 of 28
       and criminal recklessness. 1 When we conduct a sufficiency of the evidence

       review following a jury verdict, the appellate posture is markedly deferential to

       the outcome below: We will neither reweigh the evidence nor re-examine

       witness credibility, and we “‘must consider only the probative evidence and

       reasonable inferences supporting the verdict.’” Bowman v. State, 51 N.E.3d 1174,

       1181 (Ind. 2016) (quoting Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007)

       (emphasis in original)). “Indeed, it is our duty to affirm the conviction unless

       no reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt.” Id. (quotation omitted).


                                                   B. Recklessness

[13]   A person commits reckless homicide when he or she recklessly kills another

       human being. I.C. § 35-42-1-5. A person commits Level 6 felony criminal

       recklessness when he or she recklessly, knowingly, or intentionally commits an

       act while armed with a deadly weapon that creates a substantial risk of bodily

       injury to another person. I.C. §§ 35-42-2-2(a), -(b)(1)(A). “A person engages in

       conduct ‘recklessly’ if he engages in the conduct in plain, conscious, and

       unjustifiable disregard of harm that might result and the disregard involves a

       substantial deviation from acceptable standards of conduct.” I.C. § 35-41-2-

       2(c). Because intent is a mental state, absent an admission by the defendant,

       “the trier of fact must resort to the reasonable inferences from both the direct




       1
         We address the evidence supporting only these convictions because, as set forth below, Shepherd’s
       conviction for Class A misdemeanor reckless driving must be vacated.

       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020                          Page 7 of 28
       and circumstantial evidence to determine whether the defendant ha[d] the

       requisite knowledge or intent to commit the offense in question.” Stokes v. State,

       922 N.E.2d 758, 764 (Ind. Ct. App. 2010), trans. denied. Accordingly, intent

       “may be inferred from a defendant’s conduct and the natural and usual

       sequence to which such conduct logically and reasonably points.” Id.


                                              i. Conscious Disregard

[14]   Shepherd first argues that the State failed to show that she “made a conscious

       choice to pass a stopped school bus.” (Appellant’s Br. p. 16). In addressing

       Shepherd’s argument, we begin by observing that it is well-established that

       evidence that “an accident arose out of the inadvertence, lack of attention,

       forgetfulness or thoughtlessness of the driver of a vehicle, or from an error of

       judgment on his part” does not amount to reckless conduct. Beeman v. State,

       232 Ind. 683, 690, 115 N.E.2d 919, 922 (1953). Rather, recklessness “is a form

       of intentional harm-doing in that it is volitional in a wrong direction.

       Recklessness, however, differs from intentionality in that the actor does not

       seek to attain the harm; rather he believes that the harm will not occur.”

       Wallace v. State, 558 N.E.2d 864, 865 (Ind. Ct. App. 1990) (quoting Humes v.

       State, 426 N.E.2d 379, 383 (Ind. 1981)).


[15]   In Beeman, while examining the sufficiency of the evidence to support a reckless

       homicide conviction, our supreme court addressed the nature of the mens rea of

       recklessness under circumstances similar to those at hand. The case arose from

       a motor vehicle accident that occurred as Beeman drove a loaded tractor trailer

       on a highway that was being resurfaced. Id. at 921-22. Starting several miles

       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020      Page 8 of 28
       before the resurfacing worksite, signs had been erected at frequent intervals

       bearing the message “Road under construction – Travel at your own risk.” Id.

       at 921. A line of approximately twenty cars had accumulated, waiting to pass

       through the one-lane area at the worksite. Id. Two or three of these cars were

       in the process of stopping, including the last car in the line driven by Vernon

       Brandt. Id. at 920-22. Although there was a curve in the highway just before

       the site of the collision, after Beeman exited the curve, he had a 1600-foot,

       unobstructed view of Brandt’s car. Id. at 921-22. It was daylight, the day was

       clear, and road conditions were dry and level. Id. at 922. Beeman did not

       reduce his speed and collided with Brandt’s car, killing Brandt’s passenger. Id.

       At trial, the evidence showed that Beeman was driving 55 to 60 miles per hour

       and that, had his brakes been engaged, they would have stopped his truck in

       less than 250 feet. Id. There was no evidence that Beeman’s attention had been

       diverted, but he testified that he only noticed that traffic had stopped when he

       was between 300 and 250 feet from the line of stopped cars and then discovered

       that his truck’s brakes were not functional. Id. at 923. Beeman was charged

       with reckless homicide and was convicted following a bench trial. Id. at 920.


[16]   Beeman challenged the sufficiency of the evidence supporting his conviction,

       arguing that he had merely been negligent, having through inadvertence, lack of

       attention, or an error in judgment failed to realize that traffic had stopped in

       time to avoid the collision. Id. at 922. At the time, the offense of reckless

       homicide comprised, in relevant part, “the driving of a vehicle with reckless

       disregard for the safety of others, thereby causing the death of another.” Id.

       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020     Page 9 of 28
       The court observed that ‘reckless disregard’ meant the disregard which occurs

       when a driver, with knowledge of existing conditions, voluntarily refrains from

       doing a prudent act which, under the circumstances, shows “an entire

       abandonment of any care, and a heedless indifference to results which may

       follow, and he recklessly takes the chance of an accident happening without

       intent that an accident may occur.” Id. (quotation omitted). The Beeman court

       further found that recklessness “involves a conscious choice of a course of

       action which injures another, either with knowledge of the serious danger to

       others involved therein, or with knowledge of facts which would disclose the

       danger to any reasonable man.” Id. at 922-23.


[17]   In affirming Beeman’s conviction, the court acknowledged that proof that an

       accident arose out of the driver’s inadvertence, lack of attention, forgetfulness,

       thoughtlessness, or from an error in judgment on his part would be insufficient

       to sustain the conviction. Id. at 922. The Beeman court found that, even though

       conflicting evidence had been admitted regarding the performance of the truck’s

       brakes and Beeman’s speed, the trial court could have reasonably concluded

       those factors supported a finding of recklessness. Id. at 923. The Beeman court

       also noted that “although he testified he did not notice the stopped traffic until

       he was within 250 or 300 feet of it, it could be inferred from the other evidence

       that such was not the case.” Id. The court found that, in light of the trial

       court’s rejection of Beeman’s explanation or justification that his brakes failed,

       Beeman failed to apply his brakes “under conditions of danger of which he




       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020    Page 10 of 28
       must have been aware[.]” Id. Observing that at times human behavior is not

       consistent with reason, the court concluded that


               [t]he fact that, in taking chances which no reasonable man would
               take, they do not actually intend to kill or maim others should
               not and will not relieve them of the consequences of their reckless
               disregard for the safety of others.
Id.


[18]   Beeman thus illustrates that a conviction for reckless homicide may be sustained

       where the evidence either shows that a defendant understood the precise nature

       of the danger before him yet chose to disregard it or where a person simply has

       “knowledge of facts which would disclose the danger to any reasonable man,”

       which he then disregards. Id. The Beeman court concluded that, despite

       Beeman’s testimony to the contrary, it could be inferred from “the other

       evidence” that he had noticed the stopped traffic in time to stop his own truck.
Id. The other evidence supporting a finding that Beeman noticed the stopped

       traffic in time to react included the facts that the possibility of an upcoming

       hazard was announced through posted signs, Beeman had an unobstructed

       view of the hazard once he exited the curve, and nothing had diverted his

       attention prior to the collision. Id. at 921-22.


[19]   Here, the evidence most favorable to the jury’s verdict was that Shepherd was

       driving her own brother to school at the time of the collision, a circumstance

       from which the jury could infer that she knew that October 30, 2018, was a

       school day and that students were on their way to school. Shepherd passed a

       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020    Page 11 of 28
       sign warning her to ‘Watch for School Bus,’ which was a more detailed

       warning of a possible upcoming hazard than that provided by the road signs in

       Beeman. See also Watson v. State, 776 N.E.2d 914, 919 (Ind. Ct. App. 2002)

       (rejecting Watson’s contention that he was unaware of the potential risk of

       navigating a curve at a high speed, reasoning that a posted sign warned of an

       upcoming curve and concluding that “[he] cannot now claim that he was

       unaware of the danger of an incident.”).


[20]   In addition, all the school bus’s signals and signage, including its stop arm,

       were functional and engaged. The stopped school bus was visible and

       identifiable as a stopped school bus with its stop arm extended to the driver

       directly behind Shepherd, who, even in the dark conditions of the morning, saw

       the bus before exiting the curve onto the straightaway and stopped her own car.

       The reconstruction video showed that the school bus was visible for about one-

       quarter of a mile and fifteen seconds through the curve to the collision site.

       Notably, Shepherd acknowledged at trial that she had seen school buses and

       knew that a school bus was a large vehicle equipped with various safety signals,

       including red flashing lights and a stop arm shaped like a stop sign. Shepherd

       further acknowledged at trial that a stop sign means stopping is required and

       that drivers are required to stop for a stopped school bus. Shepherd admitted

       that she had seen a large vehicle with red flashing lights as she came out of the

       curve that morning. Nothing diverted Shepherd’s attention or ability to discern

       what was before her.




       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020    Page 12 of 28
[21]   In light of Beeman and the totality of the evidence, we conclude that the jury

       reasonably concluded that Shepherd recognized that the vehicle before her in

       the road was a stopped school bus or that she was aware of conditions that

       would have disclosed that fact to any reasonable person. Despite that

       knowledge, Shepherd made a conscious and voluntary decision not to stop or

       decrease her speed and, instead, to drive ahead and “wait[] to get closer to the

       vehicle to determine what they were doing[.]” (Tr. Vol. IV, p. 67). “[I]t is the

       trier of fact who determines whether the defendant’s conduct meets the

       statutory definition of recklessness.” Watson, 776 N.E.2d at 919. We conclude

       that the jury could have reasonably determined that a person who has decided

       to drive full highway speed toward a vehicle she knows is a stopped school bus

       has acted in conscious disregard of the harm that may result.


[22]   Shepherd argues that the evidence merely showed that the collision was the

       result of her “inattention of most likely an error in judgment” and likens her

       case to Whitaker v. State, 778 N.E.2d 423 (Ind. Ct. App. 2002), trans. denied.

       (Appellant’s Br. p. 18). In Whitaker, this court determined there was insufficient

       evidence to support a reckless homicide conviction arising from a traffic

       accident where Whitaker’s tanker truck rear-ended a driver stopped for a left

       turn, killing the driver of the stopped car. Id. at 424-25. Whitaker had been

       following the car at a distance of two-to-four car lengths, he had been driving

       slightly over the speed limit, no weather or road conditions contributed to the

       collision, and he was sober and well-rested. Id. The State argued that

       Whitaker’s violation of the traffic code’s prohibitions against excessive speed


       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020    Page 13 of 28
       and following too closely supported a finding of recklessness on his part. Id. at

       426-28. The court held the evidence to be insufficient, in that Whitaker was

       traveling slightly above the speed limit, which was only a minor deviation from

       the traffic code, and because the traffic code’s prohibition on following too

       closely was too subjective and subject to ever-changing mental calculations

       based on traffic conditions to support the conviction. Id. The court also

       concluded that Whitaker was keeping up with traffic and following at a distance

       similar to others on the road, so there was insufficient evidence that he had

       deviated from acceptable driving standards. Id. at 427-28. The court observed

       that Whitaker’s testimony that he had failed to notice the stopped car ahead of

       him until it was too late was evidence of his inadvertence or lack of attention,

       which only amounted to negligence on his part and that the State’s argument

       that Whitaker mistakenly thought the car would make the left turn before he

       reached it, if true, would merely have been a gross error in judgment. Id. at

       428.


[23]   Whitaker is distinguishable from the instant case for several reasons. Here, as

       we have already determined, there was other evidence contradicting Shepherd’s

       testimony sufficient to show that Shepherd knew or was chargeable with

       knowledge that the vehicle ahead was a stopped school bus. In addition, this

       was not a case where Shepherd mistakenly thought she may have had time to

       pass the stop before any children crossed. Instead, Shepherd exercised no

       judgment at all related to risk, but rather consciously decided to drive full speed

       ahead knowing of the potential danger. We also observe that it was not


       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020    Page 14 of 28
       necessary for the State to prove that Shepherd violated any provisions of the

       traffic code to establish that Shepherd committed reckless homicide. See Barber

       v. State, 863 N.E.2d 1199, 1205 (Ind. Ct. App. 2007) (rejecting Barber’s

       argument that the evidence supporting his reckless homicide was insufficient

       because it had not been shown he had violated any traffic laws), trans. denied.

       However, even if the State had relied upon evidence that Shepherd had violated

       a traffic law, Whitaker does not help her, as unlike the minor traffic code

       speeding violation at issue in Whitaker, Shepherd’s failure to stop for the school

       bus was a gross deviation from the traffic code because Shepherd did not even

       attempt to decrease her speed. Whitaker is further distinguishable because,

       unlike a prohibition against following too closely, the only potential mental

       calculation necessary or subjectivity about stopping for a school bus is how far

       away from a bus one must stop, a factor not at issue in this case.


[24]   Neither do we find that Seibert v. State, 156 N.E.2d 878 (1959), supports

       Shepherd’s position that the State failed to prove her reckless intent. In Seibert,

       our supreme court reversed the reckless homicide conviction of a driver who

       attempted to pass a car on a blind hill and collided with an oncoming car,

       killing the driver. Id. at 878. The court found no evidence of reckless intent

       because it was a “fooler” hill in that a driver could not discern that his view of

       oncoming traffic was obstructed and there was no sign or yellow line warning a

       driver of that fact. Id. at 880. Here, after Shepherd exited the curve, she had an

       unobscured view of the stopped school bus with its multiple signs and signals




       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020     Page 15 of 28
       warning her to stop, and, unlike the facts of Seibert, there was a sign posted

       warning her that she was approaching the potential hazard of a school bus stop.


[25]   Shepherd also argues that “just as in Seibert, where the dangerousness of a

       ‘fooler’ hill existed prior to the accident, the inherent dangerousness of the bus

       stop was present” and cites evidence that a mother who had witnessed

       Shepherd collide with the children felt that children should not have been

       required to cross the highway to board the bus. (Appellant’s Br. p. 18). This

       argument is misplaced. The Seibert court found insufficient evidence of reckless

       intent because the topography of the hill made it impossible to discern that a

       driver’s view of oncoming traffic was obstructed. See id. at 880. Here, there

       was nothing inherently dangerous about the topography or road conditions on

       S.R. 25, and any dangerousness inherent in having children cross a highway to

       board a bus has no relevance as to whether Shepherd noticed the stopped

       school bus before her.


[26]   Shepherd contends that we may not find sufficient evidence to support the

       jury’s verdicts because the State argued at trial that it was not necessary to

       prove that she knew the hazard before her was a stopped school bus. However,

       the jury was instructed on the elements of the offenses, the statutory definition

       of recklessness, and that the arguments of counsel are not evidence. In

       addition, during closing argument, the prosecutor told the jury, “So [Shepherd]

       sees it. She’s just going to wait to do anything about coming towards a plain

       yellow lit up bus with red lights and everything else, until she gets close enough

       to decide if she should take some action, so she’s totally aware of it.” (Tr. Vol.

       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020     Page 16 of 28
       IV, p. 109). Although this was one of many arguments made by the prosecutor,

       the State’s argument to the jury included a theory that Shepherd was chargeable

       with knowledge that the vehicle before her was a stopped school bus.


[27]   Shepherd also directs our attention to evidence that it was a dark morning, trees

       partially blocked the view of drivers coming around the curve, and the school

       bus had its alternating high beams engaged, which she implies could have

       blinded her. There was also evidence presented to the jury that, despite the

       darkness of the morning, the trees and brush present, and the school bus’s

       engaged alternating high beams, Shepherd knew or was chargeable with the

       knowledge that the vehicle before her was a stopped school bus. That is the

       evidence the jury chose to believe. Pursuant to our standard of review, we must

       respect the jury’s exclusive province to weigh conflicting evidence. McHenry v.

       State, 820 N.E.2d 124, 126 (Ind. 2005).


                     ii. Substantial Deviation from Acceptable Standards of Conduct

[28]   Shepherd also briefly challenges the evidence supporting the jury’s conclusion

       that her disregard for the danger in passing a stopped school bus involved a

       substantial deviation from acceptable standards of conduct. As part of our

       review of a determination that a driver’s conduct constitutes a substantial

       deviation from acceptable driving behavior, we may look to evidence of the

       behavior of other drivers on the road. See Whitaker, 778 N.E.2d at 427-28

       (concluding that, in light of evidence that Whitaker was keeping up with traffic

       and following at the same distance as other drivers, the State failed to show that

       his speed or following distance was a substantial deviation).

       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020          Page 17 of 28
[29]   Here, the behavior of other drivers on the road, past and contemporaneous with

       Shepherd, indicated that her conduct was a substantial deviation from

       acceptable driving behavior. The school bus stop at issue had been in that

       location for fifty years, and there had only been one other accident there when a

       driver who was texting rear-ended the bus. There was some evidence presented

       at trial that a bread delivery truck had once passed a school bus at the same

       stop, but the incident had been reported by someone who observed it, indicating

       that the behavior was against community norms. The driver of the school bus

       involved in the collision had been driving the route for five months and had

       never seen another driver pass the stopped bus in the morning. In addition, the

       driver directly behind Shepherd stopped for the school bus, as did the box truck

       behind the school bus itself.


[30]   Shepherd’s argument on this issue is that the State failed to prove a substantial

       deviation because it did not show that she “violated an infraction for failing to

       slow down when an oversized load was approaching.” (Appellant’s Br. p. 20).

       Shepherd contends that, because no provision exists in the traffic code dictating

       the speed of travel of a driver approaching an oversized load or a vehicle with

       flashing lights, the State could not make the requisite showing. The framing of

       Shepherd’s argument ignores that the evidence supported a conclusion that she

       knew or was chargeable with knowledge that the hazard before her was a

       stopped school bus, and, therefore, crediting her argument would be in

       contravention of our standard of review which requires us to consider only the

       evidence which supports the jury’s verdict. See Bowman, 51 N.E.3d at 1181. In


       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020   Page 18 of 28
       addition, as noted above, the State was not required to prove that she violated

       any traffic code provision in order to show that she committed reckless

       homicide. Barber, 863 N.E.2d at 1205. Shepherd’s reliance on the Whitaker

       court’s conclusion that the traffic code’s prohibition on following too closely

       was too subjective and elusive of precise application to support a reckless

       homicide conviction is also unpersuasive here, as we have already concluded

       that there is no pertinent subjectivity or ever-changing mental calculation

       necessary when a driver is faced with a stopped school bus. In light of the

       evidence supporting the jury’s determination that Shepherd consciously

       disregarded the stopped school bus in a substantial deviation from acceptable

       driving conduct, we will not disturb its verdicts.


                                               II. Final Instruction

[31]   Shepherd next contends that the trial court abused its discretion when it rejected

       her proposed instruction on what evidence will not support a charge of reckless

       homicide. “The trial court has broad discretion as to how to instruct the jury,

       and we generally review that discretion only for abuse.” McCowan v. State, 27
N.E.3d 760, 763 (Ind. 2015). Upon reviewing a trial court’s decision to reject a

       proposed instruction, we consider (1) if the tendered instruction correctly states

       the law; (2) if there was evidence to support giving the instruction; and (3) if the

       substance of the instruction was covered by other instructions that were given.
Id. at 763-64.


[32]   Shepherd argues that her proposed instruction correctly stated the law and was

       not covered by other instructions that were given. However, we resolve this

       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020     Page 19 of 28
issue by addressing whether there was evidence to support giving the

instruction, which read as follows:


        Proof that an accident arose out of the inadvertence, lack of
        attention, forgetfulness or thoughtfulness 2 of the driver of a
        vehicle, or from an error of judgment on his part, will not support
        a charge of reckless homicide.


(Appellant’s App. Vol. III, p. 94). Shepherd’s theory of the case was that she

experienced an error of judgment which caused the collision because she

thought the school bus was another type of vehicle. Her counsel told the jury

during closing arguments that


        [a]gain, the State has attempted to simply criminalize an
        accident. And here we simply have a judgment in error. And I
        don’t mean to trivialize anything. Do not and please don’t think
        I am. It’s a tragic judgment in error. And I think there have
        been a lot of judgments in error for a long time, which led to this
        situation. She misjudged the situation she was in.


(Tr. Vol. IV, pp. 128-29). The evidence showed that as Shepherd navigated the

curve and came into the straightaway, she engaged her brother in a

conversation about what was in the road ahead. Shepherd was not adjusting

the radio, using her cellphone, intoxicated, or otherwise distracted. In other

words, she was paying attention to driving and to the obstruction in front of




2
 Shepherd’s proposed instruction departs from Beeman, which refers to “thoughtlessness”. Beeman, 115
N.E.2d at 922. Whitaker cites Beeman but refers to “thoughtfulness”. Whitaker, 778 N.E.2d at 425.

Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020                       Page 20 of 28
       her. Therefore, not only was there no evidence presented supporting giving an

       instruction that the collision was the result of inadvertence, lack of attention,

       forgetfulness, or thoughtfulness, all of the evidence and Shepherd’s theory of

       the case aligned against any inference that the collision was the result of those

       factors.


[33]   Shepherd essentially argues that the Indiana appellate courts have held that a

       defendant in a reckless homicide case is always entitled to the instruction she

       proposed, regardless of the state of the evidence. However, we cannot conclude

       that the precedent she cites goes that far. For instance, in Cichos v. State, 184
N.E.2d 1, 2 (1962), the court found reversible error for failing to give a similar

       instruction, but, unlike the instant case, the facts as recited by the court in its

       opinion did not indicate that the evidence presented to the jury affirmatively

       negated much of the tendered instruction. Nevertheless, Shepherd cites from

       Cichos as follows:


               Whether the evidence in this case establishes that the deaths
               alleged in the indictment occurred from a mere accident, from
               negligent conduct or from willful and/or wanton misconduct so
               as to amount to recklessness, is dependent on the weight given the
               various aspects of the case and the evidence by the jury. The very
               purpose of the jury is to determine, after deliberation and
               pursuant to the court’s instructions, the legal category into which
               the jury feels the defendant’s conduct falls.
Id. at 3 (emphasis added). This language, rather than supporting Shepherd’s

       position that her instruction is always warranted in a reckless homicide case,

       indicates that the evidence in any given case must still support the giving of the

       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020       Page 21 of 28
       instruction. The other Indiana Supreme Court case relied upon by Shepherd,

       Springer v. State, 798 N.E.2d 431, 433 (Ind. 2003), did not involve the rejection

       of an instruction similar to Shepherd’s proposed instruction. However, in

       finding that the trial court did not abuse its discretion in rejecting Springer’s

       proposed negligence instruction and reinstating Springer’s conviction for

       criminal recklessness, the court examined the evidence presented at trial,

       observing that


               [a]nother factor pointing away from a finding of an abuse of
               discretion on the trial court’s part is that no reasonable
               interpretation of the facts suggests that Defendant’s conduct was
               merely negligent, that he merely failed to exercise reasonable or
               ordinary care.
Id. at 435 (emphasis added). Thus, our supreme court held that Springer was

       not entitled to an instruction on negligence simply because that was his defense

       theory—the facts presented at trial still had to support the giving of the

       instruction.


[34]   Our conclusion does not conflict with the recent decision of this court relied

       upon by Shepherd, New v. State, 135 N.E.3d 619, 623 (Ind. Ct. App. 2019), as

       New did not involve the same proposed instruction as this case. Sipp v. State,

       514 N.E.2d 330 (Ind. Ct. App. 1987), the other case cited by Shepherd, bears

       closer examination but does not persuade us that the trial court abused its

       discretion in her case. Sipp tendered an instruction virtually identical to that

       proposed by Shepherd, which the trial court had rejected at Sipp’s trial on a

       charge of Class C felony reckless homicide resulting from a motor vehicle
       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020       Page 22 of 28
       collision. Id. at 331. On appeal, the State conceded that Sipp’s instruction was

       a correct statement of the law but argued that the evidence did not support

       giving it. Id. The Sipp court summarily rejected the State’s argument, citing the

       portion of Cichos set out above. We decline to apply Sipp, as we have concluded

       that Cichos did not stand for the proposition that a defendant facing a charge

       involving reckless conduct is always entitled to the instruction proposed by Sipp

       and Shepherd, and Springer more affirmatively illustrates the same. In addition,

       the only evidence cited by the court supporting Sipp’s proposed instruction

       came from his grand jury testimony that he had an epileptic seizure and lost

       consciousness at the time of the accident. Id. at 330-31. To credit Shepherd’s

       argument and follow Sipp would require us to ignore long-standing Indiana

       supreme court precedent dictating that, in conducting our review, we must

       examine whether a proposed instruction was supported by evidence presented

       to the jury. See, e.g., McCowan, 27 N.E.3d at 763; Bieghler v. State, 481 N.E.2d
78, 96 (Ind. 1985); Wathen v. State, 204 N.E.2d 526, 526 (1965).


[35]   Here, Shepherd does not detail for us what evidence she argues supports the

       portions of her proffered instruction regarding inadvertence, lack of attention,

       forgetfulness, or thoughtfulness. Even if there were evidence to support

       Shepherd’s defense theory that the collision resulted from an error of judgment

       on her part, she did not offer a separate instruction limited just to that wording.

       Given the lack of evidence to support the giving of Shepherd’s proposed

       instruction, we find no abuse of the trial court’s discretion in declining to give it.




       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020      Page 23 of 28
                                               III. Double Jeopardy

[36]   Shepherd was convicted of Class A misdemeanor reckless driving for passing a

       school bus when its arm signal device was extended causing bodily injury and

       Level 6 felony criminal recklessness. Shepherd argues that entry of judgment of

       conviction for both offenses violates prohibitions against double jeopardy under

       the Indiana Constitution. We review double jeopardy issues de novo. Sullivan v.

       State, 77 N.E.3d 187, 192 (Ind. Ct. App. 2017), trans. denied.


[37]   Between the time this case was fully briefed by the parties and the rendering of

       our decision, our supreme court issued Wadle v. State, — N.E.3d —, 2020 WL
4782698, (Ind. Aug. 18, 2020), in which it explicitly overruled the “statutory

       elements” and “actual evidence” tests enunciated in Richardson v. State, 717
N.E.2d 32 (Ind. 1999), the touchstone of Indiana double jeopardy jurisprudence

       for over twenty years. Slip op. at *8. Wadle limited the scope of application of

       Indiana’s Double Jeopardy Clause to matters involving successive prosecutions

       for the same offense. Id. at *10. While abolishing the Richardson tests and

       announcing a new analytical framework for double jeopardy analysis based on

       statutory rather than Indiana constitutional authority, it is our understanding

       that Wadle left Indiana’s common law double jeopardy jurisprudence intact. Id.

       (noting the shift away from analysis based on Indiana’s Double Jeopardy

       Clause toward “other sources of protection—statutory, common law, and

       constitutional.”).


[38]   One facet of Indiana’s common law double jeopardy jurisprudence prohibits

       multiple convictions based on the “same act.” Guyton v. State, 771 N.E.2d

       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020   Page 24 of 28
       1141, 1143 (Ind. 2002). Regarding Shepherd’s reckless driving and criminal

       recklessness convictions, at sentencing the prosecutor conceded that “basically

       it is the same act. It is the same victim.” (Tr. Vol. IV, p. 191). On appeal, the

       State acknowledges its concession and reiterates that “both convictions are

       based on the same act of recklessly driving past the stopped school bus and

       injuring [M.L.], and both were established by the same evidence.” (Appellee’s

       Br. pp. 48-49). Had the State’s concessions been based completely on its

       understanding that Shepherd’s dual convictions violated Richardson’s “same

       evidence” test, we would conclude those concessions were no longer valid

       because, as a new rule of criminal procedure, Wadle was potentially applicable

       to this case. See Taylor v. State, 717 N.E.2d 90, 95 (Ind. 1999) (characterizing

       the then-recent Richardson decision as a “new constitutional rule of criminal

       procedure”); see also Powell v. State, 574 N.E.2d 331, 333 (Ind. Ct. App. 1991)

       (noting that new rules for conducting criminal prosecutions are applied

       retroactively to cases pending on direct review), trans. denied. However, since

       the State’s concessions were also based upon common law double jeopardy

       principles, we will honor them.


[39]   A double jeopardy violation may be remedied by vacating the offense that

       carries the less-severe criminal penalty. See, e.g., Jenkins v. State, 726 N.E.2d
268, 271 (Ind. 2000) (holding that Jenkins’s convictions for felony murder and

       robbery violated double jeopardy and choosing to vacate the robbery because it

       had the less-severe criminal penalty). We therefore vacate Shepherd’s Class A




       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020      Page 25 of 28
       misdemeanor reckless driving conviction, and we leave standing her Level 6

       felony criminal recklessness conviction.


                                        IV. Driver’s License Suspensions

[40]   Shepherd argues that the trial court impermissibly ordered her to serve

       consecutive driver’s license suspensions as part of her sentencing. We review a

       trial court’s non-mandatory suspension of driving privileges for an abuse of its

       discretion. Adams v. State, 960 N.E.2d 793, 796-97 (Ind. 2012). To the extent

       that resolution of the issue entails an application of a statute, we conduct a de

       novo review. Id. at 797.


[41]   Shepherd does not contest the trial court’s authority to suspend her license or

       the length of the individual suspensions imposed. Rather, she argues that the

       trial court lacked the authority to impose those suspensions consecutively,

       citing Indiana Code section 9-30-16-1(d), which provides that “[m]ultiple

       suspensions of driving privileges ordered by a court that are part of the same

       episode of criminal conduct shall be served concurrently.” The State does not

       dispute that, under this section of the traffic code, the trial court lacked the

       authority to impose consecutive suspensions, but it disputes that the trial court

       did, in fact, order consecutive suspensions.


[42]   At sentencing, the trial court addressed each conviction separately as it

       rendered its sentence, announcing as part of each individual sentence for

       Shepherd’s reckless homicide convictions that “[t]here will be a three-year

       license suspension pursuant to IC 9-30-16-2(c)” and, as part of her sentence for


       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020      Page 26 of 28
       her criminal recklessness conviction, that “[t]here will be a one-year license

       suspension pursuant to IC 9-30-16-2(a)[(1)].” (Tr. Vol. IV, pp. 200-01). The

       trial court ordered Shepherd to serve her sentences consecutively, apart from

       the sentences for her reckless driving and criminal recklessness convictions,

       which were to be served concurrently to each other but consecutively to the

       other sentences. While the trial court indicated that Shepherd would serve the

       portions of her sentence imposed under the criminal statutes consecutively in

       order to recognize the harm to the four victims, the trial court did not

       specifically address its reasoning for imposing the suspensions of Shepherd’s

       driving privileges. The trial court’s written sentencing order largely tracks its

       oral sentencing statement and does not specifically address whether Shepherd’s

       license suspensions are to be served concurrently or consecutively.


[43]   The State directs our attention to the fact that, in its written order, the trial court

       first imposed its term of years on the individual counts and specified whether

       that term would run concurrently or consecutively to the other terms imposed

       and that, only after doing so, did the trial court impose the license suspensions.

       The State urges that we may infer from this ordering that the trial court only

       intended to impose concurrent suspensions. However, in imposing each

       individual count, the trial court indicated that each “[s]entence” would run

       consecutively or concurrently, and a license suspension is undeniably part of

       each individual sentence imposed. (Appellant’s App. Vol. IV, pp. 212-15).

       Neither are we persuaded by the State’s argument that we should infer that the

       trial court imposed concurrent license suspensions because it used the singular


       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020       Page 27 of 28
       noun “license suspension” instead of the plural “license suspensions” in its

       written order providing that it was the “intention of the [c]ourt that

       [Shepherd’s] license suspension be effective on the day she begins probation.”

       (Appellant’s App. Vol. IV, p. 215). Individual, consecutive suspensions become

       one contiguous suspension when executed.


[44]   As we have already noted, the State concedes that the trial court did not have

       the authority to impose consecutive license suspensions. It is not clear from the

       record before us whether it did so or not. Therefore, we remand with

       instructions to the trial court to issue a new sentencing order expressly

       indicating that Shepherd’s license suspensions are to be served concurrently.


                                              CONCLUSION
[45]   Based on the foregoing, we conclude that sufficient evidence supported the

       jury’s verdicts and the trial court did not abuse its discretion in rejecting

       Shepherd’s proposed instruction. However, Shepherd’s Class A misdemeanor

       criminal recklessness conviction violated common law double jeopardy

       principles, and we vacate that conviction. We also conclude that it cannot be

       discerned from the record before us whether the trial court impermissibly

       imposed consecutive suspensions of Shepherd’s driving privileges, and we

       remand exclusively for the issuing of a clarified sentencing order that indicates

       that Shepherd’s license suspensions are to be served concurrently.


[46]   Affirmed in part, vacated in part, and remanded with instructions.


[47]   May, J. and Altice, J. concur
       Court of Appeals of Indiana | Opinion 20A-CR-134 | September 14, 2020       Page 28 of 28